Filed 3/19/13P. v. Scroogins CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062457

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD240860)

DAVID SCROGGINS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Frederic L.

Link, Judge. Affirmed.



         David Scroggins entered a negotiated guilty plea to one count of residential

burglary (Pen. Code, § 459/460) and admitted having one prior serious/violent felony or

strike conviction (Pen. Code, § 667, subds. (b)-(i)). In exchange for the plea, the

prosecution agreed to dismiss two other strike allegations. The parties stipulated to an

eight-year prison term and victim restitution in the amount of $23,600. The trial court

sentenced Scroggins in accordance with the terms of the plea bargain.
                                         FACTS

      On February 1, 2012, Scroggins entered a family residence with the intent to steal.

                                      DISCUSSION

      Appointed appellate counsel has filed a brief setting forth evidence in the superior

court. Counsel presents no argument for reversal, but asks that this court review the

record for error as mandated by People v. Wende (1979) 25 Cal.3d 436. Counsel has not

referred us to any possible but not arguable issues. (See Anders v. California (1967) 386

U.S. 738. We granted Scroggins permission to file a brief on his own behalf. He has not

responded.

      A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436 and

Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably arguable appellate

issue. Competent counsel has represented Scroggins on this appeal.

                                     DISPOSITION

      The judgment is affirmed.


                                                     HUFFMAN, Acting P. J.

WE CONCUR:


O'ROURKE, J.


AARON, J.




                                            2